                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WILLIAM E. SMITH,                                                                 PLAINTIFF
#651930

V.                                  CASE NO. 4:20-CV-125-BRW-BD

LANCE BONDS, et al.                                                               DEFENDANTS

                                      ORDER OF DISMISSAL

        The Court has received a Recommendation for dismissal, filed by Magistrate Judge Beth

Deere. The parties have not filed objections. After careful review of the record, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as this

Court’s findings in its entirety.

        The Defendants’ motion for summary judgment (Doc. No. 43) is GRANTED. Mr.

Smith’s claims are DISMISSED, with prejudice.

        IT IS SO ORDERED this 24th day of May, 2021.



                                             Billy Roy Wilson _________________
                                             UNITED STATES DISTRICT JUDGE
